In an action, inter alia, to *736recover damages for breach of a shareholders’ agreement, the corporate defendant appeals from (1) an order of the Supreme Court, Nassau County (Pantano, J.), dated April 7,1983, which denied its motion for a protective order vacating plaintiff’s interrogatories, and (2) a further order of the same court, dated May 11,1983, which denied its motion for reargument. Appeal from the order dated May 11, 1983 dismissed. No appeal lies from an order denying reargument. Order dated April 7, 1983 affirmed. No opinion. The plaintiff is awarded one bill of costs. Titone, J. P., Gibbons, O’Connor and Rubin, JJ., concur.